Citation Nr: 0532668	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-03 739	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1989, he also had service in the Army National Guard 
from April 1991 to June 1992, for which he received an other 
than honorable discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In the June 2001 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for what the RO characterized as a nervous condition.  

This case was previously before the Board.  In December 2004, 
the Board remanded the issue for further development.  The 
requested development has been accomplished.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the veteran's claim has been accomplished.  

2.  In the RO's February 1994 rating decision, the claim of 
entitlement to service connection for paranoid schizophrenia 
was denied, the veteran was properly notified of the denial 
in March 1994, and he did not file a Notice of Disagreement, 
or perfect an appeal.  

3.  The RO's February 1994 rating decision is final.  

4.  The evidence received subsequent to the RO's February 
1994 final decision is neither new, nor material to the claim 
of entitlement to service connection for paranoid 
schizophrenia.  


CONCLUSIONS OF LAW

1.  The RO's February 1994 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302 (2005).  

2.  New and material evidence have not been presented to 
reopen the previously denied claim of entitlement to service 
connection for paranoid schizophrenia.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and VA's Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In December 2000, VA construed the veteran's statement as a 
claim to reopen the previously denied claim.  In March 2001, 
he was informed of the requirements of VCAA and VA's duty to 
assist him in substantiating his claim for compensation.  By 
rating decision, dated in June 2001, the RO determined that 
the veteran had not presented new and material evidence to 
reopen the claim of entitlement to service connection for 
paranoid schizophrenia.  The veteran was informed and 
perfected an appeal before the Board.  

In October 2003, the veteran presented personal testimony at 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  The recording of that hearing was defective, and 
could not be transcribed.  In September 2004, the veteran was 
informed of the problem and provided another opportunity to 
present personal testimony at a hearing before a Veterans Law 
Judge.  To date, the veteran has not responded.  

In December 2004, the Board remanded the case for further 
development.  In January 2005, the veteran was informed of 
the evidence already received in support of the claim, and 
VA's continued development of the claim in accordance with 
VCAA.  A Supplemental Statement of the Case was issued in 
August 2005.  Thereafter, the veteran waived the optional 60-
day waiting period and requested the Board's immediate 
review.  

The Board points out that the regulations implementing the 
provisions of VCAA contain an amended definition of new and 
material evidence and rules prescribing certain VA duties in 
the context of an attempt to reopen a finally decided claim, 
these changes specifically apply only to claims filed on or 
after August 29, 2001.  38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii) (2001) (2005).  As the veteran's claim to 
reopen the previously denied claim was already pending on the 
effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims to 
reopen, the Board finds that such provisions are inapplicable 
here.  Therefore, the claim to reopen will be considered 
under the old regulations, as outlined below.  

The Board notes that there is no indication that the veteran 
or the representative have identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  Accordingly, the Board will proceed 
to the merits of the claim.  

Factual Background

In January 1992, VA received the veteran's initial claim of 
entitlement to service connection for paranoia schizophrenia 
and anxiety, which was characterized by the RO as a nervous 
condition.  The RO denied the claim in February 1994.  At the 
time of the RO's denial, the record consisted of the 
veteran's service medical records, VA and non-VA medical 
treatment records, and correspondence indicating that the 
veteran failed to report to a scheduled VA examination.  

The October 1986 enlistment physical examination indicated 
that the veteran's psychiatric functioning was normal.  The 
Report of Medical History, also dated in October 1986, showed 
that the veteran reported that his health was "good."  
Service medical records are silent for complaints or findings 
regarding psychiatric impairment.  

Associated with the claims folder is an April 1991enlistment 
physical examination for the purpose of enlistment into the 
Army National Guard.  It was noted that the veteran's 
psychiatric functioning was normal.  The Report of Medical 
History showed that the veteran stated that his health was 
"good."  

A Psychiatric Discharge Summary from St. Francis Medical 
Center, dated in July 1991, showed that at the time the 
veteran was admitted in June 1991 for psychiatric evaluation, 
he was actively hallucinating and delusional.  His insight 
and judgment was impaired and he was responding to auditory 
hallucinations.  The discharge diagnosis was schizophreniform 
illness.  

In January 1992, the veteran filed a claim of entitlement to 
service connection for paranoia schizophrenia and anxiety.  
Thereafter, he was scheduled for VA examination for mental 
disorders.  In March 1993, the veteran failed to report for 
the scheduled VA examination.  

The veteran received treatment from the VA Medical Center 
(VAMC) in Pittsburgh, Pennsylvania.  A VA Medical Record 
Report, dated in January 1992, showed that the veteran was 
admitted for complaints of agitation, insomnia, and auditory 
hallucinations.  The diagnosis was schizophrenia, paranoid 
type, subchronic.  

The VA treatment records, dated from January 1992 to July 
1992 showed that the veteran was scheduled for appointments 
at the VA Mental Hygiene Clinic.  These records did not offer 
a medical opinion linking the veteran's psychiatric disorder 
to service.  Additional VA treatment records showed that the 
veteran failed to report to scheduled appointments.  

In the veteran's April 1993 statement, he asked the RO to re-
schedule him for VA examination.  In July 1993, he failed to 
report for another VA examination.  

In February 1994, the RO denied the claim of entitlement to 
service connection for a nervous disorder.  The denial was 
based on a finding that the veteran did not incur a nervous 
condition in service, and that a nervous condition was not 
aggravated by service.  It was also determined that a 
psychosis did not develop to a compensable degree within one 
year following service.  

The RO provided the veteran with proper notification of the 
denial in March 1994.  He did not appeal the decision, and 
the RO's February 1994 decision became final.  

In an April 1995 statement, the veteran asked that the RO to 
schedule him for VA examination in order to reopen his claim.  
By correspondence, dated in June 1995, the RO informed the 
veteran that he needed to submit new evidence, as well as 
what the evidence needed to show in order to reopen the 
claim.  

In the veteran's July 1995 statement in support of reopening 
the claim, he stated that he was seen within 1 to 2 years 
after separation from service at St. Francis Medical Center, 
and at the VAMC in Pittsburgh.  He claimed that the VA 
medical doctors at the Pittsburgh VAMC indicated that his 
psychiatric disorder was related to his service and insisted 
that he file a claim for compensation.  

The VA treatment records, dated through June 1995, showed a 
diagnosis of paranoid schizophrenia and a history of 
polysubstance abuse.  The records did not relate the disorder 
to service.  

The records from Lancaster County Prison, received in August 
1995, showed that the veteran was diagnosed in 1993 with 
paranoia schizophrenia and that he had a history of substance 
abuse.  

In the January 1996 rating decision, the RO denied the claim 
of entitlement to service connection for a nervous condition 
because new and material evidence was not submitted to reopen 
the claim.  The evidence submitted failed to show that the 
veteran incurred a nervous condition in service, or that a 
nervous condition was aggravated by service.  As a final 
note, the rating decision also explained that the nervous 
condition was not shown during the presumptive period 
following separation.  

The RO construed the veteran's December 2000 statement as a 
claim to reopen the previously denied claim of entitlement to 
service connection for paranoid schizophrenia.  Following 
receipt of the veteran's statement, the RO scheduled him for 
VA examination.  

On VA examination, dated in January 2001, the nurse 
practitioner reported that there were no records to review.  
The veteran's past medical history was characterized by 
paranoid schizophrenia, diagnosed in 1992.  The diagnosis was 
paranoid schizophrenia.  

On VA examination, dated in February 2001, the veteran 
related that he was in receipt of disability benefits from 
the Social Security Administration (SSA) for chronic paranoid 
schizophrenia.  He stated that his first contact with mental 
health practitioners occurred in 1990 or 1991 at St. Francis 
Medical Center.  The psychologist noted that the records were 
unclear as to when the first contact was.  The diagnostic 
impression, based on a clinical interview and review of the 
veteran's claims file, was schizophrenia, chronic paranoid 
type, and polysubstance abuse, in remission.  The examiner 
did not relate the diagnostic impression to service.  

The VA treatment records, dated through June 2001, showed 
that the veteran participated in a community support program, 
and received individual therapy.  The records showed 
continued treatment for chronic paranoid schizophrenia.  
These records did not discuss the possible etiology of the 
psychiatric disorder.  

In June 2001, the RO determined that the veteran was not 
entitled to service connection for paranoid schizophrenia 
because the evidence that he submitted was not considered new 
and material.  The veteran was notified of the denial and he 
properly appealed the decision.  

The additional medical records from the St. Francis Medical 
Center, received in June 2001, showed that the veteran was 
evaluated for hallucinations and paranoia.  The diagnosis was 
chronic paranoid schizophrenia, and a history of marajuana 
use, in remission.  These records also showed that when the 
veteran was seen for evaluation of complaints of nightmares 
in June 1996, he stated that he began to experience 
nightmares approximately 5 years earlier.  

In conjunction with the veteran's Substantive Appeal, he 
stated that he began to hear voices when he served in the US 
Army National Guard as a Reserve.  Following receipt of the 
veteran's Substantive Appeal, the issue was transferred to 
the Board for adjudication.  The Board remanded the issue in 
order to provide the RO an opportunity to obtain the 
veteran's Social Security Administration (SSA) disability 
records.  

The veteran filed for SSA benefits in April 1996.  The 
records received from the SSA confirm the diagnosis of 
paranoid schizophrenia.  The initial SSA Disability and 
Determination Transmittal showed that the primary diagnosis 
was chronic paranoid schizophrenia and the secondary 
diagnosis was alcohol abuse.  

Associated with the SSA records were VA treatment records, 
dated through April 2002, which showed continued treatment 
for chronic paranoid schizophrenia.  It was shown that the 
veteran was diagnosed with a psychiatric disorder in 1991.  
The SSA records further indicated that the veteran became 
disabled in 1992.  The veteran related that he was diagnosed 
with paranoid schizophrenia in 1991 and that since the 
initial diagnosis, the psychiatric disorder worsened.  

Law and Regulations

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence, for purposes of this decision, is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Analysis

As explained in detail above, the RO's February 1994 decision 
is final, as the veteran did not appeal the RO's denial of 
entitlement to service connection for a nervous condition.  
38 U.S.C.A. § 7105 (West 2002).  

The RO denied the veteran's initial claim of entitlement to 
service connection on the basis that the record did not show 
that the veteran incurred a nervous condition in service, and 
there was no evidence to suggest that the veteran's nervous 
condition was aggravated during service.  It was also noted 
that a psychiatric disorder was not shown during the 
applicable presumptive period.  

Upon receiving the December 2000 claim to reopen the 
previously denied claim, the RO determined that the veteran 
had not presented new and material evidence to reopen the 
claim.  

On appeal, the veteran's primary argument is that he began to 
hear voices when he served in the United States (U.S) Army 
National Guard, and he appears to suggest that this type of 
hallucination marked the onset of his psychiatric disorder.  
The record is absent for findings that the psychiatric 
disorder was incurred in service.  While the veteran argues 
that he sought treatment within 1 to 2 years after service, 
he did not specify an incident that would have possibly 
resulted in paranoid schizophrenia.  

The evidence added to the record subsequent to the RO's final 
February 1994 decision consist of medical evidence showing 
that the veteran suffers from paranoid schizophrenia, which 
was also shown at the time the RO rendered the February 1994 
decision.  However, the evidence does not show that the 
veteran's paranoid schizophrenia was incurred in, or 
aggravated by service.  In fact, the record is completely 
negative for a competent medial opinion linking paranoid 
schizophrenia to the veteran's service.  

Based on the foregoing, the Board determines that the 
evidence added to the record subsequent to the RO's February 
1994 final decision is neither new nor material.  Instead, 
the evidence received subsequent to the final decision is 
repetitive since the evidence continues to show a diagnosis 
of paranoid schizophrenia, without more, that is, without a 
medical nexus linking the psychiatric disorder to service.  

While the Board has taken into consideration the veteran's 
assertion that he began to hear voices while serving in the 
U.S. Army National Guard, and that as a result, his paranoid 
schizophrenia is related to his service, this assertion 
cannot form the basis of a grant of service connection.  It 
should be noted that the veteran was not serving on active 
duty training during that time; furthermore, he received an 
other than honorable discharge for that period of service.  
Finally, the record does not reflect that the veteran possess 
a recognized degree of medical knowledge that would render 
him competent to offer an opinion as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  

Accordingly, the veteran has not offered a basis to reopen 
the claim of entitlement to service connection for paranoid 
schizophrenia; therefore, the Board will not reopen the claim 
for review on the merits.  38 U.S.C.A. § 5108 (West 2002).  




ORDER

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for paranoid schizophrenia.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


